IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 38 EAL 2016
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
LAMONT SAUNDERS,                           :
                                           :
                    Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 20th day of April, 2016, the Petition for Allowance of Appeal and

Application for Relief are DENIED.